DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 15 are objected to because of the following informalities: 
Claims 1, 8, 15 each recites the limitation “each of computer” which for clarity should be amended to recite “each of the one or more computers”.
Claims 1, 15 recite the limitation “…distributing at least one multipath of the first set of one or more leaf-switch to leaf-switch multipaths to the plurality of switches” which for clarity should be amended to recite “…distributing at least one multipath of the first set of leaf-switch to leaf-switch multipaths to the plurality of switches”
Claim 8 recite the limitation “… at least one multipath of the first set of one or more leaf-switch to leaf-switch multipaths to the plurality of switches is distributed…” which for clarity should be amended to recite “…at least one multipath of the first set of leaf-switch to leaf-switch multipaths to the plurality of switches is distributed…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitations “upon detection of a …distributing at least one multipath…; updating, in parallel, a plurality of linear forwarding tables…” without claim a device performing these steps which makes the claim indefinite.  It’s unclear if these steps are performed by one or more computers, one of the switches, the metabase or a combination of these devices.  Examiner will interpret as best understood.
Claim 6 recites the claim limitations “calculating a second set…; storing the calculated…” without claim a device performing these steps which makes the claim indefinite.  It’s unclear if these steps are performed by one or more computers, one of the switches, the metabase or a combination of these devices.  Examiner will interpret as best understood.
Claim 1 recites the limitations “providing a network of a plurality of switches at the one or more computers” and “providing a metabase at the network…” which make the claim indefinite.  The claim feature “at the network” recited in each of these limitations denote the “network of plurality of switches” may be in a physical proximity with the “one or more computers” and “a metabase”.  However, it is unclear if the “one or more computers” and “a metabase” are connected/having a network connection to the “network of a plurality of switches” or not.  Examiner will interpret as best understood.
Claim 3 recites the limitation “a plurality of switches” which makes the claim indefinite.  It’s unclear if this limitation refers to “a network of a plurality of switches” recited in claim 1 or not.  Examiner will interpret as best understood. 
Claim 8 recites the limitations “a network of a plurality of switches at the one or more computers” and “a metabase at the network…” which make the claim indefinite.  The claim feature “at the network” recited in each of these limitations denote the “network of plurality of switches” may be in a physical proximity with the “one or more computers” and “a metabase”.  However, it is unclear if the “one or more computers” and “a metabase” are connected/having a network connection to the “network of a plurality of switches” or not.  Examiner will interpret as best understood.
Claim 10 recites the limitation “a plurality of switches” which makes the claim indefinite.  It’s unclear if this limitation refers to “a network of a plurality of switches” recited in claim 8 or not.  Examiner will interpret as best understood. 
Claim 14 recites the claim limitations “wherein a second set… calculated; …is stored at the metabase” without claim a device performing these steps which makes the claim indefinite.  It’s unclear if these steps are performed by one or more computers, one of the switches, the metabase or a combination of these devices.  Examiner will interpret as best understood.
Claim 17 recites the limitation “a plurality of switches” which makes the claim indefinite.  It’s unclear if this limitation refers to “a network of a plurality of switches” recited in claim 15 or not.  Examiner will interpret as best understood. 
Claim 15 recites the limitations “providing a network of a plurality of switches at the one or more computers” and “providing a metabase at the network…” which make the claim indefinite.  The claim feature “at the network” recited in each of these limitations denote the “network of plurality of switches” may be in a physical proximity with the “one or more computers” and “a metabase”.  However, it is unclear if the “one or more computers” and “a metabase” are connected/having a network connection to the “network of a plurality of switches” or not.  Examiner will interpret as best understood.
Claim 15 recites the limitation “A non-transitory computer readable…which when read an executed cause a computer to perform steps comprising:” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “A non-transitory computer readable…which executed cause a computer to perform steps comprising:” or not.  Examiner will interpret as best understood.
Claims 2-8, 9-14, 16-20 are rejected for claiming dependency from claims 1, 8, 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5, 6, 7 are rejected as on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 10,084,639, hereafter Patent’639, in view of Xi et al (USPN 2012/0287791)

	Regarding claim 1 of instant application, claim 1 of Patent’639 discloses
1.  A method for supporting efficient reconfiguration of an interconnection network having a pre-existing routing comprising: (see lines 1-2)
 	providing one or more computers, wherein each of computer comprises one or more microprocessors; (see line 3)
 	providing a network of a plurality of switches at the one or more computers; (see lines 4-5)
 	providing a metabase at the network, the metabase storing a first set of leaf-switch to leaf- switch multipaths; (see lines 16-18)
 	upon detection of a reconfiguration triggering event, distributing at least one multipath of the first set of one or more leaf-switch to leaf-switch multipaths to the plurality of switches; (see lines 19-27)
 	updating, a plurality of linear forwarding tables of the network based upon the distributed at least one multipath (see lines 24-27)
	Patent’639 does not expressly disclose updating, in parallel

	Xi discloses updating, in parallel (transmitting probe packets containing information of a big flow on multiple alternative paths in parallel in a network [0046-0052], FIGs. 1-5
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “updating, in parallel” as taught by Xi into Patent’639’s system with the motivation to enable a device flood a network with probe packets at the same time to determine an alternative network path for a big flow (Xi, paragraph [0046-0052], FIGs. 1-5)

	Regarding claim 5 of instant application, claim 2 of Patent’639 discloses similar language. 

	Regarding claim 6 of instant application, claim 3 of Patent’639 discloses similar language.

	Regarding claim 7 of instant application, claim 4 of Patent’639 discloses
	calculating a second set of one or more leaf-switch to leaf-switch multipaths, the second set of one or more leaf-switch to leaf-switch multipaths being associated with the topology change of the network; (see lines 2-4)
	and storing the calculated second set of leaf-switch to leaf-switch multipaths at the metabase (see lines 9-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, 19 are   rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al (USPN 2012/0151090) in view of Guay et al (USPN 2013/0121154) and Xi et al (USPN 2012/0287791).

	Regarding claim 8, Nakashima discloses
	a system for supporting efficient reconfiguration of an interconnection network having a pre-existing routing comprising: (system, FIGs. 1, 2, for reconfiguring interconnection network having existing routing comprising [003-0011, 0051-0054]
	one or more computers, wherein each of computer comprises one or more microprocessors (compute nodes such as N1-N9 each comprising hardware circuitry including processor [0006, 0051, 0055-0057], FIGs. 1, 2, 8)
	a network of a plurality of switches at the one or more computers (a plurality of switches comprising leaf-switches such as LF1-LF3, at proximity to compute nodes [0007, 0011, 0016], FIGs. 1-3)
	wherein upon detection of a reconfiguration triggering event, at least one multipath of the first set of one or more leaf-switch to leaf-switch multipaths is distributed to the plurality of switches (function of information processing apparatus detects reconfiguration event due to failure of spine-switch and setting alternative route to each switch in network [0061-0063, 0072, 0106-0108, FIGs. 9-10)
	wherein a plurality of linear forwarding tables of the network are updated based upon the distributed at least one multipath (forwarding databases (FDB) storing route information and residing on each switch is updated [0019-0023, 0061-0063, 0125], FIG. 6 
	Nakashima does not expressly disclose a metabase at the network, the metabase storing a first set of leaf-switch to leaf-switch multipaths 
 	
	Guay discloses a metabase at the network (subnet administrator/database associated with master subnet manager [0022]
	the metabase storing a first set of leaf-switch to leaf-switch multipaths (master subnet manager stores routes at subnet administrator/database for queries [0022]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a metabase at the network, the metabase storing a first set of leaf-switch to leaf-switch multipaths” as taught by Guay into Nakashima’s system with the motivation to enable a system to utilize a master subnet manager for discovery, detecting, and recovering a network (Guay, paragraph [0018-0022, ], FIGs. 2-4)
	Combined system of Nakashima and Guay does not expressly disclose updated in parallel
	
 	Xi discloses updated in parallel (transmitting probe packets containing information of a big flow to switches on multiple alternative paths in parallel in a network [0046-0052], FIGs. 1-5
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “updated in parallel” as taught by Xi into combined system of Nakashima and Guay with the motivation to enable a device flood a network with probe packets containing flow information to determine potential performance as probe packets are routed to different switches on different alternative paths (Xi, paragraph [0046-0052], FIGs. 1-5)

	Regarding claim 15, Nakashima discloses
	a non-transitory computer readable storage medium having instructions thereon for supporting efficient reconfiguration of an interconnection network having a pre-existing routing, which when read an executed cause a computer to perform steps comprising: (memory comprising instructions executed by information processing apparatus to perform [0057-0065], FIGs. 8-10
	providing one or more computers, wherein each of computer comprises one or more microprocessors (interconnecting compute nodes such as N1-N9 each comprising hardware circuitry including processor [0006, 0051, 0055-0057], FIGs. 1, 2, 8)
	providing a network of a plurality of switches at the one or more computers (interconnecting a plurality of switches comprising leaf-switches such as LF1-LF3, at proximity to compute nodes [0007, 0011, 0016], FIGs. 1-3)
	upon detection of a reconfiguration triggering event, distributing at least one multipath of the first set of one or more leaf-switch to leaf-switch multipaths to the plurality of switches (function of information processing apparatus detects reconfiguration event due to failure of spine-switch and setting alternative route to each switch in network [0061-0063, 0072, 0106-0108, FIGs. 9-10)
	wherein a plurality of linear forwarding tables of the network are updated based upon the distributed at least one multipath (forwarding databases (FDB) storing route information and residing on each switch is updated [0019-0023, 0061-0063, 0125], FIG. 6 
	Nakashima does not expressly disclose a metabase at the network, the metabase storing a first set of leaf-switch to leaf-switch multipaths 
 	
	Guay discloses a metabase at the network (subnet administrator/database associated with master subnet manager [0022]
	the metabase storing a first set of leaf-switch to leaf-switch multipaths (master subnet manager stores routes at subnet administrator/database for queries [0022]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a metabase at the network, the metabase storing a first set of leaf-switch to leaf-switch multipaths” as taught by Guay into Nakashima’s system with the motivation to enable a system to utilize a master subnet manager for discovery, detecting, and recovering a network (Guay, paragraph [0018-0022, ], FIGs. 2-4)
	Combined system of Nakashima and Guay does not expressly disclose updated in parallel
	
 	Xi discloses updated in parallel (transmitting probe packets containing information of a big flow to switches on multiple alternative paths in parallel in a network [0046-0052], FIGs. 1-5
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “updated in parallel” as taught by Xi into combined system of Nakashima and Guay with the motivation to enable a device flood a network with probe packets containing flow information to determine potential performance as probe packets are routed to different switches on different alternative paths (Xi, paragraph [0046-0052], FIGs. 1-5)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 15.

	Regarding claims 2, 9, 16, Nakashima discloses “wherein each of the plurality of linear forwarding tables is provided, respectively at a switch of the plurality of switches” forwarding databases (FDB) storing route information and residing on each switch [0019-0023, 0061-0063, 0125], FIG. 6

	Regarding claims 4, 11, 18, Nakashima does not expressly disclose “wherein the reconfiguration triggering event is a performance-based triggering event” 
	Guay discloses trigger event due to high congestion/drop in QoS [0049-0055], FIGs. 4-5) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the reconfiguration triggering event is a performance-based triggering event” as taught by Guay into Nakashima’s system with the motivation to enable a system to utilize a master subnet manager for discovery, detecting, and recovering a network (Guay, paragraph [0018-0022, ], FIGs. 2-4)

	Regarding claims 5, 12, 19, Nakashima discloses “wherein the reconfiguration triggering event is a topology change of the network” reconfiguration event due to failure of spine-switch creating a change in topology [0061-0063, 0071, FIGs. 9-10)

	Regarding claims 6, 13, Nakashima discloses “wherein the topology change of the network comprises one of node failure and link failure” failure of spine-switch creating a change in topology [0061-0063, 0071, FIGs. 9-10)

	Regarding claims 7, 14, 20, Nakashima does not expressly disclose “calculating a second set of one or more leaf-switch to leaf-switch multipaths, the second set of one or more leaf-switch to leaf-switch multipaths being associated with the topology change of the network; and storing the calculated second set of leaf-switch to leaf-switch multipaths at the metabase” 
	Guay discloses dFtree algorithm detecting congestions and calculating new route between leaf switches and storing new route in subnet database to help establish new QPs [0049-0053, 0022], FIGs. 3, 4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “calculating a second set of one or more leaf-switch to leaf-switch multipaths, the second set of one or more leaf-switch to leaf-switch multipaths being associated with the topology change of the network; and storing the calculated second set of leaf-switch to leaf-switch multipaths at the metabase” as taught by Guay into Nakashima’s system with the motivation to enable a system to utilize a master subnet manager for discovery, detecting, and recovering a network (Guay, paragraph [0018-0022, ], FIGs. 2-4)


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Guay and Xi and in further view of Qu et al (USPN 2013/0266019).

	Regarding claims 3, 10, 17, Nakashima discloses “wherein a plurality of switches comprises at least one physical switch” physical switches [0005-0008, 0056-0063], FIG. 8
	Combined system of Nakashima, Guay, and Xi does not expressly disclose discloses “at least one virtual switch”
	Qu discloses use of virtual switch in a network that also comprise physical switches [0023-0027], FIGs. 1-7
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “at least one virtual switch” as taught by Qu into combined system of Nakashima, Guay, and Xi with the motivation to enable routing of packets generated by virtual machines residing on end nodes (Qu, paragraph 0023-0027], FIGs. 1-7)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schlansker et al (USPN 20130039169)	FIG. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469